DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 06/16/2021, with respect to the 35 USC 103 rejections of claims 1-2, 4-5, 9-10, 14-16, 18-22, and 28 have been fully considered and are persuasive. In light of the Applicant’s arguments and amendments to the claims, the previous rejections made under 35 USC 103 have been withdrawn.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a voicemail left by attorney Kenneth W. Fafrak on 08/31/2021.
The application has been amended as follows:
(Currently Amended) A pediatric magnetic resonance imaging (MRI) system, comprising:
a super conducting magnet comprising wire;
an isolette including a patient section for accommodating a patient, the isolette positionable relative to the magnet;
(RF) array positonable within the patient section of the isolette, the RF array comprising a plurality of coils configured for simultaneous imaging of different portions of a patient, the plurality of coils being distinct from one another, the RF array comprising a patient support section including a support surface for supporting the patient and an enclosed portion for receiving a head of the patient, the enclosed portion and the patient support section formed as a unitary construction, wherein a first coil is arranged over the support section, a second coil is arranged within the support section, and a third coil  is arranged  within the enclosed  portion, the first, second and third coils integrated in a common structure; 
a cooling system for controlling a temperature of the wire;
wherein the MRI system further comprises;
a gantry movably coupled to the support section; and
the first coil of the plurality of coils is coupled to the gantry, the first coil, via the gantry, movable relative to the support section in at least two degrees of freedom.
(Currently Amended) The MRI system according to claim 1, wherein the first coil is movable along a longitudinal axis of the support section.
(Currently Amended) The MRI system according to claim 31, wherein the first coil is movable in elevation relative to the support section.
Claim 3 has been canceled and subject matter of claim 3 has been incorporated into the independent claim.
Previously withdrawn claims 23-27 as filed 05/13/2021 have been canceled, as authorized in a voicemail left by attorney Kenneth W. Fafrak on 09/02/2021.
Allowable Subject Matter
Claims 1-2, 4-5, 9-10, 14-16, 18-22, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, solely or in combination, fails to disclose following patentable limitations of the applicant claim and disclosed invention:
Summarize limitations in independent claim that makes application allowable, see example A pediatric MRI system which having a super conducting magnet comprising wire and also including cooling system for controlling a temperature of the wire, also included in the system is a gantry and a RF array including first, second and third coils integrated in a common structure, a first coil is arranged over the support section including a support surface for supporting the patient, a second coil is arranged within the support section, and a third coil is arranged within an enclosed portion for receiving a head of the patient, the enclosed portion and the patient support section formed as a unitary construction, and the first coil of the plurality of coils is coupled to the gantry, the first coil, via the gantry, movable relative to the support section in at least two degrees of freedom.
Thereby, providing higher imaging resolutions for small anatomies by improving signal-to-noise ratio proportional to the filling factor of a pediatric and/or newborn patient’s anatomy as provided by the configuration of the RF array to reducing the risk of RF burns in together with where the appropriately-sized magnet for pediatric patients provided by the applicant’s choice of wire employed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 


/A.S./Examiner, Art Unit 3793        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793